Case 2:19-cv-00364-JRG-RSP Document 85 Filed 03/26/21 Page 1 of 1 PageID #: 744




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  PEARL E. DAVIS, THOMAS GLENN                   §
  DAVIS, and JANICE L. SCOLES,                   §
                                                 §
        Plaintiffs,                              §
                                                 §
  v.                                             §          Case No. 2:19-cv-00364-JRG-RSP
                                                 §
  HILTON WORLDWIDE HOLDINGS                      §
  INC., O’REILLY HOSPITALITY                     §
  MANAGEMENT LLC, and KONE INC.,                 §
                                                 §
        Defendants.                              §

                                           ORDER

        Defendant KONE, Inc. (“KONE”) previously filed a Motion to Dismiss Defendant

 O’Reilly Hospitality Management LLC’s (“OHM”) Cross-Claim and Brief in Support (“MTD

 Cross-Claim”) (Dkt. No. 30.) KONE also previously filed a Motion to Dismiss OHM’s First

 Amended Cross-Claim and Brief in Support (“Amended MTD Cross-Claim”) (Dkt. No. 58.)
  .
 Magistrate Judge Payne entered a Report and Recommendation (Dkt. No. 82), recommending a

 denial without prejudice of KONE’s MTD Cross-Claim and Amended MTD Cross-Claim.

 Noting that no objections have been filed, and because of the reasons set forth in the Report

 and Recommendation, the Recommendation is hereby ADOPTED. It is therefore ORDERED

 that the MTD Cross-Claim    (Dkt.   No.   30)       and   Amended    MTD    Cross-Claim     (Dkt.

 No. 58) are DENIED.

       So ORDERED and SIGNED this 26th day of March, 2021.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE
